Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No.16 to Registration Statement No.333-100289 of Alpine Income Trust on FormN-1A of our report dated December30, 2011, relating to the financial statements and financial highlights of Alpine Income Trust, including Alpine Municipal Money Market Fund and Alpine Ultra Short Tax Optimized Income Fund, appearing in the Annual Report on Form N-CSR of Alpine Income Trust for the year ended October31, 2011, and to the references to us under the headings “Financial Highlights” and “Independent Registered Public Accounting Firm” in the Prospectus and “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Milwaukee, Wisconsin February28, 2012
